Citation Nr: 1426791	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  10-49 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1956 to December 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In November 2013, the Veteran and his spouse testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In December 2013, the Board remanded this matter for additional development and the case now returns for final appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service and did not manifest within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in October 2009, sent prior to the initial unfavorable rating decision issued in August 2010, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for bilateral hearing loss, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran was afforded a VA examination in June 2010.  In the December 2013 remand, the Board found that the June 2010 opinion accompanying such examination was inadequate and instructed the AOJ to obtain an addendum medical opinion.  In January 2014, such medical opinion was obtained in accordance with the directives of the December 2013 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, the Board finds that the January 2014 medical opinion is adequate to decide the issue on appeal.  The opinion was predicated on a thorough review of the record, to include the Veteran's service treatment records, post-service medical records, and the Veteran's statements.  The January 2014 opinion provided a complete rationale, relying on, and citing to, the records reviewed.  Moreover, the clinician who completed the January 2014 opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

For the reasons indicated above, the Board finds that the AOJ has substantially complied with the December 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall, supra.

Finally, in November 2013, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the November 2013 hearing, the undersigned identified the issue on appeal.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his bilateral hearing loss, the type and onset of symptoms, and his contention that his military service caused his disorder.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, while the hearing discussion did not reveal any outstanding evidence, in light of such testimony, the Board determined that an addendum opinion addressing the etiology of the Veteran's bilateral hearing loss was necessary to decide the claim.  As previously discussed, such addendum opinion was obtained in January 2014.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim for service connection.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

For the foregoing reasons, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage in this case.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim.

II.  Analysis

The Veteran, to include in sworn testimony to the undersigned, has reported problems with hearing that began during or proximate to service that have continued to this time as a result of unprotected exposure to heavy weaponry during his active duty service in an artillery unit (the Veteran's DD Form 214 corroborates such service).  He also testified that he was not exposed to any significant acoustic trauma after service.  The Veteran's spouse testified as to observing him having such problems for as long as she has known him (35 years).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As noted previously, at his November 2013 Board hearing and in documents of record, the Veteran asserts that his hearing problems began during or proximate to service and have continued to this time as a result of unprotected exposure to heavy weaponry during his active duty service in an artillery unit.  The Veteran is competent to report his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, such noise exposure is consistent with his military occupational specialty (MOS) of "Ballistic Metro Crmn."  Therefore, the Board acknowledges that the Veteran was exposed to noise during service.  

The record also reflects a current diagnosis of bilateral hearing loss as demonstrated by private audiograms and at the June 2010 VA examination.  Thus, the remaining inquiry is whether the Veteran's bilateral hearing loss is related to his in-service noise exposure. 

The Veteran's February 1955 induction examination revealed that, upon whispered and spoken voice testing, his hearing was 15/15.  However, at the time of his November 1962 separation examination, audiometric examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
15
LEFT
10
5
10
10
10

The Board notes that, for service department examinations conducted on October 31, 1967 or earlier, the Board ordinarily assumes that audiometric testing was conducted using ASA (American Standards Association) measurements.  After that date, the Board ordinarily assumes that any audiometric testing was conducted using current ISO (International Standards Organization) measurements.  As such, the Board has converted the November 1962 audiometric examination as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
20
20
LEFT
25
15
20
20
15

Additionally, clinical evidence of record in the form of audiometric findings from tests taken by the Veteran, as a civilian, at a military facility from April 1969 reflect evidence of bilateral hearing loss.  The record also reflects a report from a private August 2009 audiologic evaluation demonstrating bilateral sensorineural hearing loss in an audiometric configuration said by the examiner to be associated with noise-induced pathology.  The record also includes a private medical opinion by Dr. K.W., dated in May 2012.  Dr. K.W. stated that the Veteran's test results "were consistent with a noise induced pathology."

The Veteran was afforded a VA examination in June 2010.  At such time, the examiner opined that the Veteran's hearing loss is less likely as not caused by or a result of acoustic trauma.  His rationale was that the Veteran exited military service with bilateral normal hearing.  In its December 2013 remand, the Board determined that this examination report was inadequate because the sole rationale for the conclusion was that the military separation examination showed normal hearing, did not consider that the Veteran's separation audiometric test results revealed a slight deficiency at 500 Hertz bilaterally when converted from ASA to ISO measurements, and did not take into consideration the Veteran's credible and competent lay statements, to include in testimony to the undersigned, as to problems with hearing loss from or proximate to service to the present time.

Pursuant to the December 2013 Board remand, the AOJ obtained a medical opinion in January 2014.  The audiologist noted that he reviewed the Veteran's claims folder and the Board's December 2013 remand directives.  He considered the Veteran's complaints of continuous bilateral hearing loss from or proximate to service to the present time and his report of no significant exposure to post-service acoustic trauma.  He stated that he reviewed the Veteran's November 1962 separation physical converted to ISO units, and indicated that the Veteran had normal hearing in both ears according to the Handbook of Standard Procedures and Best Practices for Audiology.  He also reviewed the April 1969 hearing test, which reflected bilateral hearing loss.  The audiologist noted that, according to the Institute of Medicine, current science indicates that the understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  As such, the examiner found that the 2009 statement from the Veteran's private audiologist relating his hearing lose to noise-induced pathology, in this case, the result of military service, was likely made without review of the Veteran's record and without knowledge of the status of the Veteran's hearing at the time of separation from service.

The January 2014 VA examiner indicated that he specifically considered the Veteran's complaints of continuous bilateral hearing loss from or proximate to service to the present time and his report of no significant exposure to post-service acoustic trauma.  However, based on the foregoing, the VA examiner opined that, on the basis of the Veteran having normal hearing on his separation physical as well as the extremely unlikely onset of noise-induced hearing loss after a delay from an earlier noise exposure, it is less likely than not the Veteran's hearing loss is related to noise exposure during military service.

The Board accords great probative weight to the January 2014 medical opinion as it is predicated on a complete review of the record, to include the service treatment records and post-service medical records.  Additionally, this opinion considered all of the pertinent evidence of record, to include the Veteran's statements pertaining to the onset and continuity of symptomatology of bilateral hearing loss, and provided a complete rationale, relying on and citing to the records received.  Moreover, the clinician offered a clear conclusion with supporting data.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to such opinion.

The Board notes that, in 2009 and 2012, the Veteran's private audiologist indicated that his bilateral hearing loss is consistent with a noise-induced pathology.  However, such opinions do not directly indicate that the Veteran's in-service noise exposure caused such hearing loss.  Moreover, the opinions do not appear to have considered the Veteran's complete history, to include the audiometric findings at the time of his November 1962 separation examination and the gap in over six years between his separation from service and the 1969 audiogram demonstrating hearing loss.  Furthermore, neither audiologist offered a rationale for their opinion.  Id.  As such, these opinions are afforded no probative value.

The Board has also considered the Veteran's and his spouse's lay assertions that his current bilateral hearing loss is related to his in-service noise exposure; however, as lay people, they are not competent to render such a complex medical opinion.  In this regard, while they are competent to describe the Veteran's current hearing difficulty as well as the nature of his in-service noise exposure, as the cause of such disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, they are not competent to render such a complex medical opinion.  Specifically, diagnosing a hearing loss disability for VA purposes involves conducting and interpreting the results of audiologic evaluations, which include audiometric and speech discrimination testing.  Moreover, determining the etiology of such disorder involves consideration of the effect noise has on the inner workings of the ear.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's and his spouse's opinions are nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Finally, the Board has considered whether presumptive service connection for bilateral hearing loss is warranted.  The Board notes that the Veteran was not diagnosed with bilateral hearing loss within one year of his December 1962 separation from service.  Moreover, the first evidence of bilateral hearing loss was in April 1969, over six years after his separation from service.  However, the Board has also considered whether presumptive service connection for such disorder based on continuity of symptomatology is warranted.  See Walker, supra.

In this regard, the Veteran is competent to assert that has had continuing problems with hearing loss from or proximate to service to the present time.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Charles v. Principi, 16 Vet. App 370, 374 (2002).  In the instant case, the Veteran's assertions as to continuing problems with hearing have been supported by 1969 clinical records.  The Veteran's spouse has also testified as to witnessing the Veteran having problems with hearing for the 35 years she has known him.  As such, the Board finds that the Veteran's statements as to continuing problems with hearing loss from or proximate to service to the present time are credible in addition to being competent.  However, as indicated previously, neither the Veteran nor his spouse are competent to relate such hearing difficulties to a diagnosis of hearing loss or address the etiology of such disorder.  In contrast, the January 2014 medical opinion indicates that the Veteran's current bilateral hearing loss is not related to his in-service noise exposure.  The January 2014 audiologist specifically considered the Veteran's complaints of continuous bilateral hearing loss since service.  However, he determined that the Veteran's hearing loss is not related to noise exposure during service.  The Board finds that the opinion of the January 2014 examiner holds significantly greater probative weight than the Veteran's personal opinion, as the examiner has greater expertise and training than the Veteran in speaking to complex medical issues of diagnosis and etiology, and cited medical literature in support of his opinion.  Therefore, the Board finds that presumptive service connection for bilateral hearing loss, to include on the basis of continuity of symptomatology, is not warranted.

Consequently, based on the foregoing, the Board finds that bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service and did not manifest within one year of the Veteran's discharge from service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


